t c memo united_states tax_court charles a sisson and maralee m sisson petitioners v commissioner of internal revenue respondent docket no filed date cs an individual filed for ch bankruptcy in cs’s ch bankruptcy case was open throughout during cs earned self-employment_income held cs is liable for the self-employment_tax on his self- employment income for charles a sisson and maralee m sisson for themselves david l zoss for respondent memorandum opinion morrison judge on date the respondent referred to here as the irs issued a notice_of_deficiency to petitioners charles a sisson and maralee m sisson for the and tax years the irs determined the following deficiencies and penalties year deficiency accuracy-related_penalty dollar_figure big_number big_number dollar_figure big_number big_number on date the sissons filed a petition with the tax_court for redetermination since then as explained below various aspects of the case have been resolved through a partial dismissal for lack of jurisdiction stipulations of the parties and waiver of arguments by the parties the issue that remains is a legal one the sissons contend that charles sisson is not liable for self-employment_tax for because his bankruptcy_estate is liable we hold that charles sisson is liable all dollar amounts are rounded to the nearest dollar when they filed their tax_court petition the sissons resided in minnesota background bankruptcy petition charles sisson’s earnings from the imf on date charles sisson filed a voluntary petition under chapter of the bankruptcy code the filing of his petition created a bankruptcy_estate which is a separate_entity for bankruptcy purposes and a separate taxpayer for federal_income_tax purposes see sec_1398 u s c sec_541 123_tc_144 during charles sisson a united_states citizen performed services in the united_states as an employee of the international monetary fund or imf he received wages from the imf of dollar_figure that included a dollar_figure gross up to help him pay the self-employment_tax on his earnings although charles sisson was a wage-earning employee of the imf in the usual sense of the word wage the internal revenue code’s employment-tax provisions do not classify his work for the imf as employment and do not classify the payments he received from the imf as wages these definitional points are explained in greater detail below in recognition of the definitions in the internal_revenue_code we will refer to the the bankruptcy code is title of the united_states_code unless otherwise noted all references to sections are to the internal_revenue_code_of_1986 as amended which is title_26 of the united_states_code payments that charles sisson received from the imf as earnings rather than wages the imf withheld no tax from his earnings--not the tax imposed by sec_1 the self-employment_tax imposed by sec_1401 or the fica federal_insurance_contributions_act tax imposed by sec_3101 and sec_3111 because charles sisson was in bankruptcy during his imf earnings for that year became property of his bankruptcy_estate pursuant to u s c sec a he paid his imf earnings over to his bankruptcy_estate his bankruptcy_estate paid his personal living_expenses during and continued to do so until he retired from the imf in the sissons’ federal_income_tax return for the tax_year the sissons jointly filed a federal_income_tax return on form_1040 in reporting their liability for self-employment_tax on that return they did not include in their self-employment_income any of charles sisson’s imf earnings the only self-employment_income or losses they reported were self-employment losses from his consulting and farming activities not related to the imf as a consequence of these consulting and farming losses the sissons reported that charles sisson had no self-employment-tax liability for the title of form_1040 is u s individual_income_tax_return in reporting their liability for the tax under sec_1 on their return the sissons reported that charles sisson’s imf earnings were includible in their gross_income as explained below the sissons erred in so doing the imf earnings were properly includible in the gross_income of charles sisson’s bankruptcy_estate not the gross_income of the sissons for purposes of sec_1 see sec_1398 the sissons claimed various deductions most of which were attributable to losses from his consulting and farming activities these deductions reduced their reported taxable_income so that their reported tax_liability under sec_1 was only dollar_figure notice_of_deficiency in the notice_of_deficiency the irs determined that charles sisson’s self- employment income for was dollar_figure the amount of his imf earnings from the year and that his self-employment-tax liability for the year was dollar_figure the notice_of_deficiency also made adjustments to the sissons’ tax_liability under sec_1 for for example it disallowed deductions from the reported consulting and farming losses however the notice_of_deficiency did not make an adjustment to remove charles sisson’s imf earnings from the sissons’ income for purposes of the sec_1 tax the deficiency determined for was dollar_figure this amount was computed as follows sec_1 tax owed self-employment_tax owed sec_1 tax reported deficiency dollar_figure big_number big_number filing of the tax_court petition dismissal of the case with respect to charles sisson’s tax_year on date the sissons filed the tax_court petition at the time however charles sisson still had an open chapter bankruptcy case the bankruptcy code’s automatic-stay provision u s c sec_362 barred charles sisson from filing a tax_court petition with respect to any taxes that had accrued before he filed his bankruptcy petition ie date his income_tax_liability had accrued before he filed his bankruptcy petition therefore on date we dismissed the case as to charles sisson for the tax_year for lack of jurisdiction stipulations and motion under tax_court rule_of practice and procedure a the parties entered into the following stipulations maralee sisson has no deficiency for or because of the operation of sec_6015 charles sisson has no deficiency for charles sisson is not liable for an accuracy-related_penalty for or these three stipulations left only one item unresolved the amount of charles sisson’s deficiency for the parties made a final stipulation that the sole remaining issue in dispute is whether petitioner charles sisson owes self- employment_tax for the parties also filed a motion which was granted on date to have the case resolved without a trial under tax_court rule_of practice and procedure a discussion when a taxpayer files a petition in response to an irs notice_of_deficiency and the filing of the petition is not barred by the automatic-stay provision of the bankruptcy code we have jurisdiction to redetermine the amount of the tax_deficiency for the tax years at issue sec_6213 sec_6214 a deficiency is generally defined as the tax owed minus the tax reported sec_6211 for this purpose the tax includes both the tax under sec_1 and the self-employment_tax under sec_1401 sec_6211 providing that tax includes tax imposed by subtitle a sec_1 to and subtitle b sec_2001 to the notice_of_deficiency made several adjustments to the sissons’ liability under sec_1 for the tax_year even though the irs made these adjustments to the sissons’ sec_1 liability the parties have stipulated that the only remaining disputed issue is whether charles sisson is liable for the self-employment_tax for the tax_year furthermore the motion under tax_court rule_of practice and procedure a filed by the parties states that the only unresolved issue is whether charles sisson owes self-employment_tax and as a result is liable for a deficiency in income_tax this as a result statement suggests that the amount of the deficiency currently asserted by the irs hinges on charles sisson’s liability for self-employment_tax not the sissons’ liability for the tax imposed by sec_1 because we consider that the irs no longer asserts that the deficiency results from the sissons’ liability for the sec_1 tax we do not resolve in this opinion any issues related to the sissons’ liability for the sec_1 tax we consider only charles sisson’s liability for the self-employment_tax we do discuss the sissons’ liability for the sec_1 tax but only in the course of explaining the effect of sec_1398 on charles sisson’s self-employment-tax liability there is still a deficiency because as we hold charles sisson has a self- employment-tax liability for the parties will give us their views of the amount of the deficiency in their computations under tax ct r pract proc we expect they will address whether the deficiency is dollar_figure that is the dollar_figure self-employment-tax liability minus zero self-employment_tax reported or dollar_figure that is the dollar_figure self-employment-tax liability minus the dollar_figure of sec_1 tax reported or some other amount the sissons contend that charles sisson does not owe self-employment_tax because in their view his bankruptcy_estate is liable for the self-employment-tax liability corresponding to his imf earnings they do not contend that charles sisson’s self-employment earnings should be reduced by his losses from consulting and farming activities therefore we do not consider whether his self- employment income should be reduced by those losses we consider only the sissons’ argument that charles sisson’s bankruptcy_estate is the true taxpayer with respect to the self-employment_tax corresponding to his imf earnings the self-employment_tax is one of two types of tax on individuals that are designed to fund the social_security system 809_f3d_503 9th cir first there are the fica_taxes on wages paid to employees sec_3101 and b a and b second there is the self- employment_tax on self-employment_income which is generally defined as income from services other than as an employee sec_1402 a c for fica tax purposes wages are defined as all remuneration for employment sec_3121 employment is generally defined as any service performed by an employee for an employer but a specific exception excludes services performed in the employ of an international_organization such as the imf no relevant facts are in dispute sec_3121 sec_7701 exec order no fed reg date because of this exception regarding international organizations charles sisson’s earnings from the imf are not considered wages under fica the self-employment_tax also has a special rule for services performed for international organizations in the united_states by a united_states citizen sec_1402 self-employment_income is defined as the net_earnings from self- employment derived by an individual sec_1402 the net_earnings from self- employment are defined as the gross_income derived by an individual from any trade_or_business carried on by the individual minus deductions sec_1402 the term trade_or_business generally excludes the performance of service by an individual as an employee but includes the performance of service in the united_states by an individual united_states citizen in the employ of an international_organization sec_1402 c because of this special rule_of inclusion regarding service for international organizations charles sisson’s earnings from the imf are considered self-employment_income it is the sissons’ contention that the corresponding self-employment-tax liability is payable by charles sisson’s bankruptcy_estate to sort out this contention we consult sec_1398 and sec_1399 these provisions were added by the bankruptcy_tax_act_of_1980 pub_l_no sec_3 stat at the senate_finance_committee gave the following background when they were being considered by congress at present there are no rules in the internal_revenue_code specifying whether the bankruptcy_estate constitutes a taxable entity apart from the individual debtor and if so how tax_attributes are to be allocated between the estate and the debtor this has resulted in uncertainty and litigation concerning the federal_income_tax liability of the bankruptcy_estate and the debtor the provisions of sec_3 of the bill adding new sec_1398 and sec_1399 to the internal_revenue_code provide the first comprehensive statutory treatment of these issues s rept no pincite 1980_2_cb_620 with that background in mind we now describe the pertinent portions of sec_1398 and sec_1399 sec_1398 provides that this section shall apply to any case under chapter or chapter of title of the united_states_code in which the debtor is an individual sec_1398 provides except as otherwise provided in this section the taxable_income of the estate shall be computed in the same manner as for an individual the tax shall be computed on such taxable_income and shall be paid_by the trustee sec_1398 provides that the gross_income of the estate includes the gross_income of the debtor to which the estate is entitled under the bankruptcy code sec_1398 provides that the gross_income of the debtor does not include any item to the extent the item is included in the gross_income of the estate by reason of sec_1398 sec_1398 provides that the bankruptcy_estate succeeds to and takes into account various tax_attributes of the debtor such as net_operating_loss carryovers sec_1399 provides except in any case to which sec_1398 applies no separate taxable entity shall result from the commencement of a case under title of the united_states_code sec_1398 applies to charles sisson’s bankruptcy case because his case is a chapter case and he is an individual debtor sec_1398 thus his bankruptcy_estate is a separate taxable entity and it is liable for the tax referred to in sec_1398 the tax referred to in sec_1398 includes the tax under sec_1 we reach this conclusion because sec_1398 defines the taxable_income of the estate and requires the tax computed on such taxable_income to be paid_by the bankruptcy trustee sec_1 is a tax on taxable_income therefore the sec_1 tax is a tax imposed on the bankruptcy_estate by operation of sec_1398 in calculating the taxable_income of the bankruptcy_estate sec_1398 requires the estate to include in its gross_income any of the debtor’s income to which the estate is entitled under the bankruptcy code under section a of the bankruptcy code u s c sec a the property of the bankruptcy_estate of an individual debtor includes the debtor’s earnings from services performed by the debtor after the filing of the bankruptcy petition charles sisson is an individual debtor his imf earnings during were for services he performed after he filed his bankruptcy petition therefore his bankruptcy_estate is entitled to his imf earnings under u s c sec a and it must include them in its gross_income under sec_1398 the imf earnings are not includible in charles sisson’s gross_income see sec_1398 thus the sissons should not have reported the imf earnings as their income on their tax_return for purposes of the tax under sec_1 by contrast to the tax under sec_1 the self-employment_tax is a tax on self-employment_income sec_1401 self-employment_income is defined as the net_earnings_from_self-employment derived by an individual sec_1402 the net_earnings_from_self-employment are defined as the gross_income derived by an individual from a trade_or_business less deductions sec_1402 thus the self-employment_tax is not a tax on taxable_income it is therefore not the tax imposed on the bankruptcy_estate by sec_1398 sec_1398 includes no other provision apart from sec_1398 imposing tax_liability on a bankruptcy_estate because sec_1398 imposes the sec_1 tax on the bankruptcy_estate but not the self-employment_tax we infer that congress did not intend a bankruptcy_estate to be subject_to the self-employment_tax we conclude that a bankruptcy_estate is not liable for the self-employment_tax we reject the sissons’ argument that charles sisson’s bankruptcy_estate is liable for the self-employment_tax we hold that he is liable for the self- employment_tax on his imf earnings for decision will be entered under tax_court rule_of practice and procedure our conclusion is consistent with the irs’s published guidance in notice_2006_83 sec_4 2006_2_cb_596 however we do not rely on the notice or give it the deference that would be due a regulation see 13_f3d_969 6th cir
